Lewis, J.
1. County authorities have the power to contract solely for the building of the foundations for a court-house, if the money necessary to pay for the work is in the county treasury from a tax levy for that purpose, or if there has been a tax levied for that purpose during the year in which the contract was made ; and this is true regardless of whether the county has or has not made a complete contract for the erection of the entire structure. Manly Building Co. v. Newton, 114 Ga. 245.
2. On all questions of fact involved in this case the evidence was conflicting, and the discretion of the trial judge in refusing the injunction will not be disturbed.

Judgment affirmed.


All the Justices concurring.